Citation Nr: 0706722	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  01-06 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to December 1970.  This matter is before the Board 
of Veteran' Appeals (Board) on appeal from a September 1995 
rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in September 2002, when it was remanded for 
the scheduling of a Travel Board hearing.  In November 2003, 
such hearing was held before the undersigned.  In May 2004 
the case was remanded for further development.


FINDINGS OF FACT

1.  It is not shown that the veteran engaged in combat with 
the enemy or that he was exposed to a verified stressor event 
in service.

2.  The preponderance of the evidence is against a finding 
that the veteran has PTSD related to a stressor event in 
service; when PTSD has been diagnosed, the diagnosis was 
based on alleged stressor events that have not been verified.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Pursuant to Board remand, via letter in May 2004, the veteran 
was informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The VCAA letter informed the veteran that he 
should submit any medical evidence pertinent to his claim.  
Although full VCAA notice was not provided to the veteran 
prior to the initial adjudication in this matter, he has had 
ample opportunity to supplement the record and to participate 
in the adjudicatory process following notice.  The claim was 
reajudicated after all essential notice was given.  See 
February 2006 supplemental statement of the case.  He is not 
prejudiced by any notice deficiency, including in timing, 
earlier in the process.
While the veteran did not receive timely notice regarding 
ratings of the disability on appeal or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the 
decision below denies (and does not grant) service 
connection; neither the rating of the disability nor the 
effective dates of any awards are matters for consideration.  
Hence, the veteran is not prejudiced by non-receipt of such 
notice.

The veteran's service medical and personnel records are 
associated with the claims file, as are VA treatment and 
pertinent private medical records.  Pursuant to the May 2004 
Board remand, the RO arranged for a psychiatric evaluation in 
February 2005.  He was specifically advised that he needed to 
submit specific details regarding his alleged stressor events 
that he reported in his July 1995 letter and at the November 
2003 hearing, including dates and names, his role in any 
incidents, etc.  He has not responded, and he has not 
identified any pertinent records that remain outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of this claim.

B.		Factual Background

The veteran's service personnel records show that he served 
in Vietnam from November 7, 1969 to December 12, 1970.  They 
further show that he joined C Battery, 6th Bn., 32nd Artillery 
on November 20, 1969, and stayed with C Battery until 
December 11, 1970, serving as cannoneer, field wireman, and 
commo chief.  The personnel records and his service medical 
records provide no indication that he engaged in combat.  The 
SMRs do not show any complaints, symptoms, diagnosis, or 
treatment pertaining to a psychiatric disability.  On service 
separation examination, psychiatric clinical evaluation was 
normal.

On VA psychiatric evaluation in conjunction with an Agent 
Orange evaluation in June 1985, the veteran reported he had 
not had any psychiatric treatment.  He denied being nervous.  
He reported experiencing daily depression since 1970.  Mental 
status examination revealed that he was quiet, friendly and 
cooperative.  He was not mixed up in his mind and could think 
clearly.  He was not hostile or resentful, and could 
concentrate well.  There was no disturbance in his thought 
process.  His speech was normal in rate, and was relevant and 
coherent.  His affect was normal and he was oriented in all 
spheres.  His memory for recent and remote events was good.  
He did report suicidal ideation in relation to financial 
problems.  Overall, the examiner found that his judgment and 
insight were good.  Dysthymic disorder was diagnosed.

In October 1994, the veteran filed a claim seeking service 
connection for, among other things, PTSD and alcoholism due 
to PTSD.  He submitted Social Security Administration (SSA) 
records which noted he was found to have an affective anxiety 
disorder (depressive syndrome), alcoholism, and PTSD 
(stressor unspecified).  In a November 1994 statement, he 
stated that while he was stationed in "Cung Sanh" in June, 
July or August 1970, the airport was blown up.  He reported 
that while his unit drove through the airport to pick up 
supplies, they saw many body parts lying about.  He also 
stated that while he was on guard duty he witnessed a boy 
having a leg blown off by a mine while collecting wood.  He 
dreamt of being in Vietnam and being shot.

A January 1995 report from B.W., Jr., readjustment counseling 
specialist, Veterans Resource Center, notes the veteran had 
been in readjustment counseling since April 1991.  It was 
noted that the veteran suffers from chronic PTSD related to 
service, and used alcohol to mask or suppress the PTSD.  B.W. 
stated that the veteran exhibited classic textbook PTSD 
symptoms, such as depression, intrusive imagery (flashbacks), 
anger and sleep disturbances.

On VA psychiatric evaluation in February 1995, the veteran 
reported that "people bother me", he stated he preferred to 
be away from people and only with his family.  He also 
complained of sleep disturbance.  The examiner noted a 
history of alcohol abuse since 1969, while in service.  
Mental status examination revealed he was calm, cooperative, 
well-oriented to all spheres.  He spoke clearly, his answers 
were coherent and relevant.  His affect was within full 
range.  His mood was one of depression.  He did not exhibit 
evidence of psychotic symptoms.  His memory for recent and 
remote events was good.  Alcohol dependence was diagnosed.

In a July 1995 letter, the veteran reported several 
stressors.  He stated that in July 1969, while in boot camp, 
he witnessed D.V.V. intentionally shoot himself in the knee.  
He reported the chartered commercial flight he was on in 
November 1969 was fired upon as they approached "Bien Boa".  
He stated that he could feel the shock from the exploding 
rockets, mortars, and recoilless cannons and thought he was 
going to die.  He reported that during his first night in 
Long Binh mortars and rockets were directed at his bunker or 
"hooch", and that the next day there were 50 to 100 or more 
bodies in body bags.  He stated that also in November 1969, 
he was in a helicopter that came under sniper fire in Nha 
Trang.  He reported that in March 1970, he witnessed (and 
attempted to assist) a little boy whose right foot was blown 
completely off by a land mine; an attached photograph 
photocopy shows military personnel attending to an injured 
individual, and he alleges the photograph is from that 
incident.  He reported engaging in several fire fights in 
1969 and 1970 in "Cung-Son" and Cam Ranh Bay.  He related 
that in November 1970, a fellow soldier was shot in the 
stomach and later died.  He reported another fellow solider 
carried around a decapitated head of a Viet Cong in his gym 
bag.

On April 1999 private psychiatric evaluation, the veteran 
reported anxiety attacks, extreme stress, and memory 
problems.  He stated he saw 14 months of combat in Vietnam, 
and that the experience still affected him.  He reported 
night sweats, problems with sleeping, that he was on guard 24 
hours around the house, and that loud noises startled him.  
He admitted to contemplating suicide.  On mental status 
evaluation the veteran sat calmly and was attentive.  He was 
cooperative and his speech was relevant, coherent, and had 
normal speed.  His affect was depressed to a moderately 
severe degree.  Paranoid trends were prominent, but frank 
delusions were not identified.  Somatic preoccupations were 
prominent.  It was noted that PTSD was presumed and markedly 
severe.  The veteran did not give appropriate judgmental 
responses to the smoke in the theater and lost envelope 
predicaments.  The examiner noted that the veteran provided a 
history consistent with PTSD related to combat experiences.  
He opined that the diagnosis assumed documentation is 
available to validate combat experience.  PTSD and alcohol 
dependence were diagnosed.

In a February 2002 letter, a private physician reported that 
he has treated the veteran for PTSD since September 1997.  He 
stated that the veteran drank daily and occasionally had mood 
swings and could be aggressive.

In May 2002, the RO received records from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
consisting of "Operational Reports - Lessons Learned" (OR-
LL) of the 6th Battalion, 32nd Artillery, dated from November 
1969 to October 1970 along with OR-LL from the Long Binh Post 
(LBP) dated from November 1969 to January 1970.  These 
document combat operations, incidents, and casualties during 
the relevant time period.  They corroborate rockets impacting 
on an area occupied by the 199th light infantry brigade on 
Nov. 11 and Nov. 22, 1969; an incident on December 5, 1969 
when recoilless rifle fire was received inside the perimeter 
of A Battery of the 6th Bn., 32nd Arty; resulting in 5 
friendlies being wounded; and an incident on December 6, 1969 
when a helicopter of the 6th Bn., 32nd  , Arty on visual 
reconnaissance was struck by gunfire, resulting in some 
damage to the craft, but no injuries to personnel. 

At the November 2003 Travel Board hearing, the veteran 
testified in addition to the November 1969 mortar attack, his 
unit had engaged in fire fights at least twice weekly on the 
mountaintop of Cung Son village.  He stated that in December 
1970, when he was leaving Vietnam, the commercial ship he was 
on was fired upon.  He also testified that in March or April 
1970, while his entire unit was on the beach of Bong Lo Bay 
awaiting transport to Cam Ranh Bay, they were mortared.  He 
again reported that in December 1970, a new fellow in his 
battery was shot in the stomach.

In August 2004, the RO received copies of daily journals of 
the Bien Hoa Tactical Area Command for November 10, 1969 and 
Long Binh Post for November 11, 1969.  The Nov. 10 reports 
describe events in the area of the 199th light infantry 
brigade.  The Nov. 11 1969 entries report sweeps and findings 
(including an enemy bunker) by the 199th light infantry 
brigade.  Also received was a copy of a page from an OR-LL of 
the 6/32d for November 1, 1970 to April 30, 1971.  Included 
in the OR-LL was a description of deaths of the two 
servicemen wounded in action at an Air Force base on November 
29, 1970.

On VA psychiatric evaluation in February 2005, the veteran 
reported he was in 14 months of combat in Vietnam and 
witnessed killing and dying (particularly filling of two 
individuals).  He stated that he was not under psychiatric 
care.  He described having some dreams about Vietnam, about 
two per year.  The examiner noted that those dreams did not 
fulfill the criteria of frequent intrusion or frequent 
recollection of the stressors under DSM-IV.  He described 
some anxiety in his life and that he "feels isolated" and 
not very connected with other people.  Mental status 
examination revealed that the veteran was alert and oriented 
in all spheres.  He exhibited no delusions or hallucinations.  
He was not suicidal or homicidal.  His thinking was logical.  
He was able to take care of his basic needs of daily living.  
Recent and remote memory was intact.  No phobia was found.  
His insight as to his psychological issues was limited.  The 
diagnosis was "lack of anxiety disorder, not otherwise 
prescribed".  The examiner opined, that he found no evidence 
to support a diagnosis of PTSD, noting that the veteran 
served in Vietnam.  He stated that the veteran's symptoms did 
not meet the diagnostic criteria of DSM-IV for PTSD.

C.		Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

D.		Analysis

There is no evidence that the veteran "engaged in combat 
with the enemy."  Service medical records show no references 
to combat, and service personnel records do not reflect that 
the veteran engaged in combat with the enemy.  The ordinary 
meaning of the phrase "engaged in combat with the enemy," 
as used in 38 U.S.C.A. § 1154, requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  There 
is simply no supportive evidence that the veteran engaged in 
combat with the enemy (as defined).  His duties as a 
cannoneer, field wireman, and communications chief were of a 
non-combat nature.  While he alleges that he participated in 
firefights at Cam Rahn Bay and Cum Sung village, they could 
not be corroborated (as would be customary if they occurred).  
Consequently, these accounts are not considered credible.  

While the veteran alleges (in a July 1995 letter) that he was 
fired upon while in a commercial carrier on approach to 
Vietnam, and that the ship on which he was leaving Vietnam 
came under fire, there is nothing in the record to suggest 
that such events occurred, and his has not provided 
sufficient detailed information to enable verification.

Likewise, regarding the allegations that the veteran 
witnessed the deaths of two individuals (in particular a 
fellow soldier who was shot in the stomach), and saw "many" 
dead and mutilated bodies (see his November 1994 statement), 
he has not provided identifying to permit verification of 
these events.  He reported seeing 50 to 100 bodies in body 
bags while at Long Binh Post; reports from there for the 
period of time he was there do no reveal such casualties.  
They reflect rockets striking an area occupied by another 
element, the 199th light infantry brigade, resulting in minor 
damage to four buildings and three civilians wounded.  And 
regarding the photograph photocopy purported to be of a boy 
the veteran assisted, because the photocopy is not an 
original, and has no authentication, it in no way provides 
corroboration for the veteran's accounts of this stressor 
event. 

Regarding the allegations of incoming fire while he was with 
the 6th Bn., 32nd, Arty, it is noteworthy that exhaustive 
verification showed that the incoming was at the location of 
A Battery, the veteran's C Battery), and that the two 
batteries were not co-located.  And while a helicopter of the 
6th Bn. of the 32nd Arty. was struck by gunfire in December 
1969, it was a reconnaissance helicopter near Nha Trang, and 
there is nothing in the veteran's assigned duties to suggest 
that he would have been in such a craft shortly after 
arriving in-country in Vietnam.  In short official records do 
not corroborate, but contradict, the veteran's stressor 
accounts.  Hence, they are found to not be credible.  

Furthermore, the preponderance of the evidence is against a 
finding that the veteran has PTSD.  While there are medical 
diagnoses of PTSD (see April 1999 private psychiatric 
evaluation, and February 2002 letter from private physician), 
the diagnoses were made based on unverified in-service 
stressors.  The April 1999 private examiner noted that 
"[t]he [ptsd] diagnosis assumes that documentation is 
available to validate [the veteran's] combat experience."

More probative is the report of the February 2005 VA 
examination.  The examiner, (after examining the veteran and 
reviewing the entire file) found that the veteran does not 
have PTSD.  It was noted that the veteran's symptoms did not 
meet the criteria under DSM-IV.  The veteran's representative 
argues that the examiner did not discuss the PTSD criteria 
nor did he ask the veteran about any symptoms that would 
establish PTSD criteria.  In this regard, the Board 
disagrees.  The examiner specifically asked the veteran about 
his symptoms, and the veteran reported, e.g., having two 
dreams per year relating to Vietnam.  The examiner noted that 
this did not meet the DSM-IV criteria requiring frequent 
intrusions, the traumatic event, is persistently (emphasis 
added) reexperienced.  Significantly, while the veteran 
reported feeling isolated, he did not describe persistent 
avoidance of stimuli associated with the trauma, nor did he 
describe persistent symptoms of increased arousal, lengthy 
duration of disturbance (more than a month). Or clinically 
significant distress.  Notably, on Mental Status examination, 
the veteran did not report nor did he exhibit delusions or 
hallucinations.  He answered all questions appropriately; he 
was oriented to all spheres; and his thinking was logical.

The Board finds that the VA examination in February 2005 was 
adequate and appropriate.  Regardless, without evidence that 
the veteran engaged in combat or credible supporting evidence 
of an in-service stressor, even unequivocal medical evidence 
that a claimant has a diagnosis of PTSD would be insufficient 
to establish that the PTSD is service related, so as to 
warrant service connection..  

The veteran's own statements and contentions that he has PTSD 
due to traumatic events in service cannot by themselves 
establish that diagnosis is related to his military service.  
As a layperson, he lacks the requisite training to provide a 
competent opinion regarding the determination of a medical 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Without evidence of a verified/verifiable stressor event in 
service, and without a diagnosis of PTSD based on a stressor 
event supported by credible evidence, the regulatory criteria 
for establishing entitlement to service connection for such 
disease are not satisfied.  The preponderance of the evidence 
is against this claim, and it must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


